Per Curiam.
The evidence before Judge Mintz was conflicting with respect to the cause of the separation; likewise, divergent claims were made as to the respective incomes and needs of the parties. While the court might have made more specific and detailed findings, nevertheless enough appears to support the pendente allowance®.
Of course, th-e defendant will have opportunity to make good on his alleged defenses when the controversy is heard on the merits. Sufficient reason to disturb the order does not appear.
Affirmed.